UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-09447 Investment Company Act file Jacob Funds Inc. (Exact name of registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) 1-424-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Name of Fund:(1) Jacob Internet Fund Period: July 1, 2010 to June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) ELECTRONIC ARTS 8/5/10 ERTS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. AMENDMENTS TO EQUITY INCENTIVE PLAN. Issuer For For 3. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SINA 8/2/10 G81477104 SINA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. AMENDMENT OF SHARE INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) REDHAT 8/12/10 RHT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) PERFECT WORLD 8/14/10 71372U104 PWRD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For None 1. RATIFICATION OF SHARE INCENTIVE PLAN. Issuer For None 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For None 3. RATIFICATION OF INCLUSION OF FINANCIAL STATEMENTS IN ANNUAL Issuer REPORT. For None 4. AUTHORIZE DIRECTORS TO TAKE ANY ACTION NECESSARY TO EFFECT Issuer ABOVE RESOLUTIONS. Company Name Meeting Date CUSIP(2) Ticker (2) NETSCOUT 9/8/10 64115T104 NTCT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ARCSIGHT 9/20/10 ARST Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BOTTOMLINE 11/18/10 EPAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) OPENWAVE 12/1/10 OPWV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) HOLLYWOOD MEDIA 12/10/10 HOLL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. APPROVE SALE OF THEATRE DIRECT NY TO KEY BRAND Issuer ENTERTAINMENT. For For 2. APPROVE ADJOURNMENT OR POSTPONEMENT OF SPECIAL MEETING Issuer TO SOLICIT MORE PROXIES IF INSUFFICIENT FOR PROPOSAL 1. Company Name Meeting Date CUSIP(2) Ticker (2) APPLE 2/23/11 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 5. PROPOSAL ON SUCCESSION PLANNING. Security Holder Against Against 6. PROPOSAL REGARDING MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) BROADCOM 5/5/11 BRCM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EBAY 4/28/11 EBAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Against Against 5. PROPOSAL ON STOCKHOLDER SUPERMAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) CYPRESS SEMICONDUCTOR 5/13/11 CY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVAL OF AMENDED AND RESTATED STOCK PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TRIQUINT SEMICONDUCTOR 5/13/11 89674K103 TQNT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE AMENDED INCENTIVE PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NETSPEND 4/27/11 64118V106 NTSP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) LOGMEIN 5/26/11 54142L109 LOGM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SHUTTERFLY 5/25/11 82568P304 SFLY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SUCCESS FACTORS 6/3/11 SFSF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) GEEKNET 5/10/11 36846Q203 GKNT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For A. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 Director 13 Director 14 For For C. DECLASSIFY BOARD OF DIRECTORS. Issuer For For D. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For E. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year F. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For G. AMENDMENT TO EQUITY INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SOURCEFIRE 5/26/11 83616T108 FIRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE 6/2/11 38259P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENT TO STOCK PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 6. PROPOSAL OF COMMITTEE ON SUSTAINABILITY. Security Holder Against Against 7. ADOPTION OF SIMPLE MAJORITY VOTING STANDARD FOR SHAREHOLDER PROPOSALS. Security Holder Against Against 8. REPORT ON CONFLICT OF INTEREST AND COMPLIANCE. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) NETFLIX 6/3/11 64110L106 NFLX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENT TO STOCK PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 6. SHAREHOLDER PROPOSAL. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) SANDISK 6/7/11 80004C101 SNDK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENTS TO INCENTIVE PLAN. Issuer For For 4. AMENDMENTS TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 6. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NETLOGIC 5/20/11 64118B100 NETL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 5. PROPOSAL ON DIRECTOR ELECTIONS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) DIGITAL RIVER 6/2/11 25388B104 DRIV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. AMENDMENT TO EQUITY INCENTIVE PLAN. Issuer For For 5. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ATHENA HEALTH 6/9/11 04685W103 ATHN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENT TO STOCK INCENTIVE PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) IAC INTERACTIVE 6/16/11 44919P508 IACI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) YAHOO 6/23/11 YHOO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 5. PROPOSAL ON HUMAN RIGHTS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) SALESFORCE 6/9/11 79466L302 CRM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 5. PROPOSAL TO REPEAL CLASSIFIED BOARD. Security Holder Name of Fund:(1) Jacob Small Cap Growth Fund Period: July 1, 2010 to June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN SUPERCONDUCTOR 8/6/10 AMSC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SINA 8/2/10 G81477104 SINA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. AMENDMENT OF SHARE INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) PERFECT WORLD 8/14/10 71372U104 PWRD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For None 1. RATIFICATION OF SHARE INCENTIVE PLAN. Issuer For None 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For None 3. RATIFICATION OF INCLUSION OF FINANCIAL STATEMENTS IN ANNUAL Issuer REPORT. For None 4. AUTHORIZE DIRECTORS TO TAKE ANY ACTION NECESSARY TO EFFECT Issuer ABOVE RESOLUTIONS. Company Name Meeting Date CUSIP(2) Ticker (2) NETSCOUT 9/8/10 64115T104 NTCT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ARCSIGHT 9/20/10 ARST Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BOTTOMLINE 11/18/10 EPAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ROSETTA RESOURCES 5/6/11 ROSE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. APPROVE COMPENSATION OF EXECUTIVE OFFICERS. Issuer 3 Years 3 Years 3. RECOMMEND FREQUENCY OF EXECUTIVE COMPENSATION VOTE. For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CYPRESS SEMICONDUCTOR 5/13/11 CY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVAL OF AMENDED AND RESTATED STOCK PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TRIQUINT SEMICONDUCTOR 5/13/11 89674K103 TQNT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE AMENDED INCENTIVE PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NETSPEND 4/27/11 64118V106 NTSP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) RIGEL PHARMACEUTICALS 5/19/11 RIGL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENTS TO EQUITY INCENTIVE PLAN. Issuer For For 3. APPROVE EQUITY INCENTIVE PLAN. Issuer For For 4. APPROVE AMENDMENT TO STOCK OPTION PLAN. Issuer For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 6. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 7. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AETERNA ZENTARIS 5/18/11 AEZS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. ELECTION OF DIRECTORS. Issuer For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. PROPOSAL TO ALLOW SHAREHOLDER MEETINGS OUTSIDE CANADA. Issuer For For 4. REPEAL AND REPLACEMENT OF BY-LAWS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) LOGMEIN 5/26/11 54142L109 LOGM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SHUTTERFLY 5/25/11 82568P304 SFLY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) IPC THE HOSPITALIST 5/26/11 44984A105 IPCM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 5. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) MAP PHARMACEUTICALS 5/19/11 56509R108 MAPP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SUCCESS FACTORS 6/3/11 SFSF Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TRIUS THERAPEUTICS 6/2/11 89685K100 TSRX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SOURCEFIRE 5/26/11 83616T108 FIRE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ACHILLION PHARMACEUTICALS 6/8/11 004488Q201 ACHN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. INCREASE NUMBER OF SHARES OF COMMON STOCK. Issuer For For 5. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) DELCATH SYSTEMS 5/26/11 24661P104 DCTH Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NETLOGIC 5/20/11 64118B100 NETL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 5. PROPOSAL ON DIRECTOR ELECTIONS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) DIGITAL RIVER 6/2/11 25388B104 DRIV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 4. AMENDMENT TO EQUITY INCENTIVE PLAN. Issuer For For 5. AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ATHENA HEALTH 6/9/11 04685W103 ATHN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENT TO STOCK INCENTIVE PLAN. Issuer For For 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SYNTA PHARMACEUTICALS 6/2/11 87162T206 SNTA Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AETERNA ZENTARIS 5/18/11 AEZS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. FOR ALL DIRECTORS. Issuer For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. SHAREHOLDER MEETINGS OUTSIDE OF CANADA. Issuer For For 4. REPEAL AND REPLACEMENT OF BY-LAWS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) KERYX BIOPHARM. 6/21/11 KERX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 2 Years 2 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BRIGHAM EXPLORATION 6/21/11 BEXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer For For 5. AMENDMENT TO DIRECTOR STOCK OPTION PLAN. Issuer For For 6. GRANT OF SHARES OF COMMON STOCK TO NON-EMPLOYEE DIRECTORS. Issuer Name of Fund:(1) Jacob Wisdom Fund Period: July 1, 2010 to June 30, 2011 Company Name Meeting Date CUSIP(2) Ticker (2) COCA-COLA 4/27/11 KO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 Director 13 Director 14 Director 15 For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Issuer Against For 3. APPROVAL OF PERFORMANCE MEASURES. Issuer For For 4. APPROVAL OF PERFORMANCE MEASURES. Issuer For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 6. FREQUENCE OF HOLDING SAY ON PAY VOTE. Issuer Against Against 7. PROPOSAL ON REPORT REGARDING BISPHENOL-A. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) SHERWIN-WILLIAMS 4/20/11 SHW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. ADVISORY VOTE ON FREQUENCY OF VOTES ON EXECUTIVE COMPENSATION. Issuer For For 4. AMENDMENT OF REGULATIONS. Issuer For For 5. RATIFICATION OF APPOINTMENT OF PUBLIC ACCOUNTANTS. Issuer Against Against 6. PROPOSAL RELATING TO MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY 4/30/11 BRK-A Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 For For 2. APPROVE COMPENSATION OF EXECUTIVE OFFICERS. Issuer 3 Years 3 Years 3. FREQUENCY OF SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 4. REDUCTION OF GREENHOUSE GAS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) JOHNSON & JOHNSON 4/28/11 JNJ Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. RATIFICATION OF APPOINTMENT OF PUBLIC ACCOUNTANTS. Issuer For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. ADVISORY VOTE ON FREQUENCY OF VOTE ON COMPENSATION. Issuer Against Against 5. PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT. Security Holder Against Against 6. AMENDMENT TO EQUAL EMPLOYMENT POLICY. Security Holder Against Against 7. PROPOSAL FOR NON-ANIMAL METHODS OF TRAINING. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) CHUBB 4/26/11 CB Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. ADOPTION OF INCENTIVE COMPENSATION PLAN. Issuer For For 3. RATIFICATION OF INDEPENDENT AUDITORS. Issuer For For 4. ADVISORY VOTE ON COMPENSATION OF EXECUTIVE OFFICERS. Issuer 3 Years 3 Years 5. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EXPEDITORS 5/4/11 EXPD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. APPROVE COMPENSATION OF EXECUTIVE OFFICERS. Issuer 1 Year 1 Year 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 3. APPROVE STOCK OPTION PLAN. Issuer For For 5. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TORCHMARK 4/28/11 TMK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Issuer For For 3. APPROVAL OF INCENTIVE PLAN. Issuer For For 4. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 5. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) MSCI 5/5/11 55354G100 MSCI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF INDEPENDENT AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) UPS 5/5/11 UPS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 5. OTHER MATTERS THAT MAY COME BEFORE THE MEETING. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN EXPRESS 5/2/11 AXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 5. PROPOSAL ON CUMULATIVE VOTING FOR DIRECTORS. Security Holder Against Against 6. PROPOSAL ON CALLING SPECIAL SHAREHOLDER MEETINGS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) CR BARD 4/20/11 BCR Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 3. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 5. PROPOSAL ON SUSTAINABILITY REPORTING. Security Holder Against Against 6. PROPOSAL ON ANNUA ELECTION OF DIRECTORS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) MEAD JOHNSON 4/26/11 MJN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Against For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CYPRESS SHARPRIDGE 5/11/11 23281A307 CYS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) PEPSI 5/4/11 PEP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Against For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 5. MAJORITY VOTING FOR DIRECTORS IN UNCONTESTED ELECTIONS. Issuer Against Against 6. RIGHT TO CALL SHAREHOLDER MEETINGS. Security Holder Against Against 7. REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) ANHEUSER-BUSCH 4/26/11 03524A108 BUD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For AA. MODIFICATION OF DATE OF ANNUAL MEETING. Issuer Against For AB. MODIFICATION RELATED TO REMUNERATION OF EXECUTIVE MANAGEMENT. Issuer For For AC1.MODIFICATION BASED ON CHANGES TO LAW ON SHAREHOLDER RIGHTS. Issuer For For AC2. MODIFICATION TO ARTICLE 24 MEETINGS. Issuer For For AC3. MODIFICATION TO ARTICLE 25. Issuer For For AC4. MODIFICATION TO ARTICLE 26. Issuer For For AC5.MODIFICATION TO ARTICLE 28. Issuer For For AC6.MODIFICATION TO ARTICLE 30. Issuer For For AC7.MODIFICATION TO ARTICLE 36. Issuer Against For AD3. ISSUANCE OF 215,(EXCLUDE PREFERENCE RIGHT). Issuer Against For AD4.ISSUANCE OF 215, Issuer Against For AD5.ISSUANCE OF 215,(CONDITIONAL CAPITAL INCREASE). Issuer Against For AD6.ISSUANCE OF 215,(EXPRESS APPROVAL). Issuer Against For AD7.ISSUANCE OF 215,(POWERS). Issuer For For BD. APPROVAL OF STATUTORY ANNUAL ACCOUNTS. Issuer For For BE. DISCHARGE TO DIRECTORS. Issuer For For BF. DISCHARGE TO AUDITORS. Issuer For For BH1. DIRECTOR. Issuer For For BH2.DIRECTOR. Issuer For For BH3.DIRECTOR. Issuer For For BH4.DIRECTOR. Issuer For For BH5.DIRECTOR. Issuer For For BI1. APPROVAL OF REMUNERATION REPORT. Issuer For For BI2. CONFIRMING SPECIFIC GRANTS OF STOCK OPTIONS. Issuer For For BJ1. CHANGE OF CONTROL PROVISIONS. Issuer For For BJ2.CHANGE OF CONTROL PROVISIONS. Issuer For For BJ3.CHANGE OF CONTROL PROVISIONS. Issuer For For BJ4.CHANGE OF CONTROL PROVISIONS. Issuer For For CA. FILINGS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) MCDONALDS 5/19/11 MCD Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 5. ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS. Issuer For For 6. ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS. Issuer For For 7. ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS. Issuer Against Against 8. PROPOSAL RELATING TO CLASSIFIED BOARD. Security Holder Against Against 9. PROPOSAL RELATING TO USE OF CONTROLLED ATMOSPHERE STUNNING. Security Holder Against Against 10. PROPOSAL RELATING TO REPORT ON CHILDREN'S NUTRITION. Security Holder Against Against 11. PROPOSAL RELATING TO BEVERAGE CONTAINERS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) CH ROBINSON 5/12/11 12541W209 CHRW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 5. BOARD DECLASSIFICATION PROPOSAL. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) LENDER PROCESSING SERVICES 5/19/11 52602E102 LPS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Against For 5. APPROVE OMNIBUS INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) UNILEVER 5/12/11 UN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 2. ADOPT ANNUAL ACCOUNTS AND APPROPRIATION OF PROFITS. Issuer For For 3. DISCHARGE EXECUTIVE DIRECTORS. Issuer For For 4. DISCHARGE NON-EXECUTIVE DIRECTORS. Issuer For For 5. DIRECTOR Issuer For For 6. DIRECTOR Issuer For For 7. DIRECTOR Issuer For For 8. DIRECTOR Issuer For For 9. DIRECTOR Issuer For For 10. DIRECTOR Issuer For For 11. DIRECTOR Issuer For For 12. DIRECTOR Issuer For For 13. DIRECTOR Issuer For For 14. DIRECTOR Issuer For For 15. DIRECTOR Issuer For For 16. DIRECTOR Issuer For For 17. AUTHORIZE PURCHASE OF ORDINARY SHARES. Issuer For For 18. REDUCE CAPITAL. Issuer Against For 19. DESIGNATE BOARD AS BODY AUTHORIZED TO ISSUE SHARES. Issuer For For 20. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ANWORTH MORTGAGE 5/25/11 ANH Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 For For 2. APPROVAL OF EXTERNALIZATION PROPOSAL. Issuer For For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 5. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SOUTHWESTERN ENERGY 5/17/11 SWN Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 5. REDUCE OWNERSHIP THRESHOLD TO CALL MEETINGS. Issuer Against Against 6. PROPOSAL FOR POLITICAL CONTRIBUTIONS REPORT. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) VERISK 5/18/11 92345Y106 VRSK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Against For 2. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 1 Year 1 Year 3. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EXXON MOBIL 5/25/11 30231G102 XOM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. APPROVAL OF EXECUTIVE COMPENSATION. Issuer 3 Years 3 Years 4. FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 5. INDEPENDENT CHAIRMAN. Security Holder Against Against 6. REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Against Against 7. AMENDMENT OF EEO POLICY. Security Holder Against Against 8. POLICY ON WATER. Security Holder Against Against 9. REPORT ON CANADIAN OIL SANDS. Security Holder Against Against 10. REPORT ON NATURAL GAS PRODUCTION. Security Holder Against Against 11. REPORT ON ENERGY TECHNOLOGY. Security Holder Against Against 12. GREENHOUSE GAS EMISSIONS GOALS. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) MFA FINANCIAL 5/24/11 55272X102
